Citation Nr: 1738971	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for lumbar spine disability.

2. Entitlement to service connection for lumbar spine disability.

3. Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Augusta, Maine, Veterans Benefits Administration, and a December 2011 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Baltimore, Maryland.

In March 2011, the Veteran testified at a DRO hearing, the subject of which was his service connection claim for lumbar spine disability.  A copy of the transcript of that hearing has been associated with the claims file.

The Board notes that the Veteran requested a Board hearing to be held in Washington, DC.  In an April 2017 letter, the Veteran was notified that he had been scheduled for a Board hearing in May 2017.  In a May 2017 written communication, prior to the scheduled Board hearing, the Veteran notified the Board that he no longer desired a hearing before a Veterans Law Judge and asked for a decision based on the evidence contained in the claims file.  Accordingly, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d), (e) (2016).

In an August 2013 Report of General Information, the Veteran contacted the RO to report that he was currently in receipt of Social Security Administration (SSA) benefits since April 2005 and that he had retired due to his psychiatric disability.  He further stated that he could not work.  Additionally, in his November 2015 notice of disagreement, the Veteran stated that his current rating for PTSD did not accurately reflect his current level of disability as he had not worked since 2004.  As such, a claim for a TDIU has been raised by the record and is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal as to the increased rating claim, and as to service connection for lumbar spine disability on a de novo basis, is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The claim for service connection for lumbar spine disability was denied in an unappealed March 1974 rating decision and that decision is final.

2. Evidence submitted since the March 1974 rating decision includes information that was not previously considered by the VA and that establishes a fact necessary to substantiate the claim for service connection for lumbar spine disability, and therefore creates a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 1974 rating decision that denied entitlement to service connection for lumbar spine disability is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 20.302(a), 20.1103 (2016).

2. New and material evidence has been received since the March 1974 rating decision and the requirements to reopen the claim of entitlement to service connection for lumbar spine disability have been met.  38 U.S.C.A §§ 5108 (West 2014); 38 C.F.R § 3.156 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2016).  Given the disposition of the claim to reopen, further discussion of VA's compliance with those duties is unnecessary at this time.

New and Material Evidence

The Veteran's claim for service connection for lumbar spine disability was originally denied in a March 1974 rating decision.  The denial was based on a finding that no back condition was found upon VA examination.  In addition, the Board notes that the rating decision denied the Veteran's service connection claim based on a lack of symptomatology; including a lack of finding for pain, tenderness, restriction of motion, negative straight leg raises and a negative X-ray study.  The Veteran did not perfect an appeal or submit new and material evidence within one year.  Therefore, the March 1974 decision is final as to the evidence then of record, and is not subject to review on the same factual basis.  38 U.S.C.A § 7105(b)(2)(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2016). 

The Veteran submitted a new service connection claim for lumbar spine disability in May 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R § 3.156(a) (2015); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2015). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

The evidence of record at the time of the March 1974 rating decision included the Veteran's service treatment records (STRs) and a general VA examination conducted in January 1974.  The January 1974 VA examination found no diagnosis for an orthopedic disease of the lumbosacral spine. 

Evidence added to the claims file since the March 1974 rating decision includes VA medical records, private treatment records, and a VA examination conducted in December 2007.   

A February 1994 VA medical record shows that the Veteran complained of low back pain.  An MRI study revealed no lumbar disc disease but did find minor degenerative changes.  A December 1994 X-ray study revealed minimal spondylosis.  VA medical records dating from April 1998 show that the Veteran reported chronic low back pain since 1972.  The pain was located in the lower back with reports of radiation of pain.  The Veteran was diagnosed with degenerative facet disease at L4-L5.  In July 1998, the Veteran reported injuring his back while trying to break up a fight at school.  The Veteran had been off work due to painful muscle spasms.  

A December 2001 VA medical record reflects that the Veteran injured his back at work for which he was receiving physical therapy treatment.  The Veteran sustained another back injury in August 2002 which developed while carrying and pushing a large cart of books.  Additionally, private physical therapy treatment records dating from February 2001 to February 2002 shows treatment for chronic back pain diagnosed as a back strain.

An August 2002 VA medical record assessed the Veteran with a muscular back strain.  The Veteran's symptoms included slight palpation of tenderness of the mid-thoracic spine and paravertebral area.  Another August 2002 medical record shows that the Veteran reported chronic back pain due to a service related injury.  Since the in-service injury the Veteran reported intermittent exacerbations of back pain.  

In January 2005, the Veteran reported chronic daily back pain which originated over 30 years prior due to lifting something heavy during service.  He further reported intermittent back pain since his initial service-related injury.  The Veteran reiterated those assertions in February 2006 and April 2007.

In a July 2007 statement, the Veteran asserted that he injured his back during service while carrying a copper full of meat to the galley.  He stated that he felt a sharp pain in the lower right portion of his back and by the next morning the pain was in both parts of his back.  He further reported being diagnosed with a severe strain of the lower back.  In addition, he reported intermittent symptoms during service and that his symptoms continued following service.  Additionally, the Veteran stated that his VA medical records documented a continuity of symptomatology since service.  Lastly, the Veteran reported that his treating orthopedic physician diagnosed him with arthritis following an MRI study and told him that if his in-service injury was not properly treated during service it could have caused his current lumbar spine disability.  

An October 2007 medical record noted long-standing chronic lower back pain with recent progression of symptoms.  An X-ray study revealed a normal lumbar spine.  However, a November 2007 MRI study revealed degenerative facet disease changes from the L3 through the L5-S1 levels.

The Veteran underwent a VA examination in December 2007.  The Veteran reported sustaining a sharp pain in his lower back in 1972 due to lifting.  Thereafter, he was treated for a muscle strain.  The Veteran further reported initial on-and-off pain following his in-service incident and that the pain gradually progressed.  In addition, the Veteran reported current constant pain.  Pain was also reported to radiate to his right lower extremity.  The examiner noted a February 1994 MRI study that revealed minor degenerative changes.  A November 2007 MRI study revealed degenerative facet disease throughout the lumbar spine.  The Veteran was diagnosed with chronic back strain and lumbar spondylosis.  The examiner opined that the back pain and muscle spasms indicated in the STRs were caused by a muscle strain and not a result of the degenerative facet disease of the lumbar spine.  The examiner based his opinion on a 1974 X-ray study showing normal findings and noted that the first documented degenerative changes of the lumbar spine occurred in February 1994.

As noted above, the Veteran's initial service connection claim was denied based upon a finding of no current back condition.  Here, the Board finds that the provision of a VA examination as well as numerous VA and private treatment medical records evidencing diagnoses of a lumbar spine disability, including chronic back strain, lumbar spondylosis and degenerative facet disease, constitutes new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  

Given that this evidence addresses a fact necessary to substantiate the appellant's claim of entitlement to service connection for lumbar spine disability, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claim of entitlement to service connection for lumbar spine disability is reopened.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for lumbar spine disability is reopened.


REMAND

The Board finds that a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Initially, the Board notes that in August 2013 the Veteran called to report that he was currently in receipt of SSA benefits since April 2005.  Additionally, in his November 2015 notice of disagreement, the Veteran stated that he started collecting SSA benefits in 2005.  A January 2014 VA medical record shows that the Veteran reported receiving SSA benefits for PTSD, back and ulcers.  Additionally, in February 2016, the Veteran submitted a letter from SSA stating he was entitled to disability benefits; however, the letter does not state which disabilities the Veteran was receiving benefits.  Lastly, in his November 2015 notice of disagreement, the Veteran stated that he started collecting SSA benefits in 2005.

The Board notes that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

Since the Veteran reported receiving SSA benefits for PTSD and a back disability, and as it is unclear from the SSA letter which disabilities the Veteran is currently in receipt of benefits for, the Board finds that attempts to obtain and associate with the claims file any outstanding SSA records should be made.  Id. at 1323; see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Additionally, as noted above, the Veteran underwent a VA lumbar spine examination in December 2007.  The examiner opined that the Veteran's in-service back pain and muscle spasms were caused by a muscle strain and not a result of the degenerative facet disease of the lumbar spine.  The examiner based his opinion on a 1974 X-ray study showing normal findings and noted that the first documented degenerative changes of the lumbar spine occurred following a February 1994 MRI study.  

The Board finds the December 2007 VA examination inadequate for adjudicatory purposes.  The examiner diagnosed the Veteran with chronic back strain as well as spondylosis.  However, the examiner only provided a medical opinion as to the Veteran's degenerative facet disease.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that a new VA examination is necessary to determine the nature and etiology of the Veteran's diagnosed lumbar spine disabilities and to properly adjudicate the claim on appeal.

In addition, the Veteran has claimed entitlement for a TDIU that is inextricable intertwined with the increased rating and service connection issues that are currently on appeal.  Thus, that issue is remanded.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the claims file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the claims file.

2. Identify and obtain any outstanding SSA records that are not already associated with the record.  If these records are unavailable, a written statement to this effect must also be incorporated into the claims file.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed lumbar spine disability, to include chronic back pain, muscle strain, degenerative facet disease and radiculopathy.  The examiner must review the electronic claims file.  All indicated studies should be completed.  

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability, to include chronic back pain, muscle strain, degenerative facet disease and radiculopathy, is etiologically related to the Veteran's active service?  

The examiner must provide a comprehensive rationale for any opinion provided. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claims on appeal, including the Veteran's claim for TDIU.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


